Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 9/27/2021. Claims 1-25, 27-31, and 33 have been examined in this application. The Information Disclosure Statement (IDS) filed on behalf of this case on 9/27/2021 has been considered by the examiner. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.

Response to Amendments
3.	Applicant’s amendments to claims 1, 4,6-8, 13-17, 19-20, 22-23, 25, 31, and 33 are acknowledged. 

Response to Arguments
4.	Applicants arguments on pages 13-15 of remarks with respect to the prior art rejection are acknowledged.  Here, Applicant argues Applicant’s amendments.  It is 
	It is noted that the Examiner has updated the citations found in the office action below to reflect the inventor Matuk rather than the previously referenced agent of Anderson in the reference WO 2011/028893.  This was a typo. 
	It is noted that the claim limitations argued on pages 14-15 are rejected under a different combination of prior art references as detailed in the updated office action below, therefore the arguments are moot.
	Specifically with respect to the new combination of prior art references in view of Applicant’s amendments, while the independent claims (and corresponding dependents) are rejected over several different pieces of prior art, the Examiner still finds before the effective filing date of the claimed invention the combination of references would be have been obvious to one of ordinary skill in the art as detailed in the office action prior art rejections below.
	  Specifically the cited prior art primary reference of Hey teaches the general idea of limiting access to additional content until after a user responds correctly to a displayed advertisement multiple choice question where the questions may be placed inline based on time or portion of the content after or before particular content (see abstract, paragraphs 0032-0033 and Figure 6), where one of the answers is obviously 
	The additional references used in the combination are only used to teach known features or limitations in Question and Answer (Q&A), software storage, and advertisement display for example,
In Q&A: like multiple correct answers instead of one correct answer
In software storage: like storing software in memory
in advertisement display features: like having a multiple choice advertisement question disappear after being answered correctly.
  	It is further additionally noted, Applicant’s own specification even discusses some of these “additional” features beyond those discussed in the primary reference of Hey as being already known, for example in advertisement display features like having a multiple choice advertisement question disappear after being answered on page 5 lines 14-31 of the specification as filed discusses this is a feature already implemented via GOOGLE Consumer Surveys (GCS). 
	On remarks page 15, Applicant argues an e-book is not an article.  The Examiner respectfully disagrees. The definition of article merely can merely mean under broadest reasonably interpretation “a particular kind of object” (see NPL Merriam Webster Article included herein in this office action, Examiner notes that the Examiner does not rely upon the references for prior art purposes rather just to effectively respond to Applicant’s arguments regarding the meaning of the term article).  So really any a ebook is an article since it is a particular kind of displayed object or a particular kind of book, etc.  Further it is noted that in paragraph 0032 Hey also teaches this is not only for 
	On remarks page 15, Applicant argues “In addition, the second embodiment does not disclose the specifies of requesting and receiving a restriction portion of an article from a server and transforming the webpage to display the restricted portion, in the manner recited in claim 1.”  The Examiner has carefully considered Applicant’s arguments however the Examiner strongly disagrees.  Specifically, Hey says in paragraph 0033 “ A second preferred embodiment straightforwardly incorporates the present invention into a stream of continuous material presented to a view via an interactive medium” so here Hey is disclosing that the invention rather than the being separated into different webpages (see paragraphs 0025-0026) it can instead be continuous stream (see paragraph 0033).  Receiving webpage content and advertising content from a server is disclosed and relied upon in other prior art as discussed in the office action below, therefore arguments with respect to Hey only are not persuasive. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1,3-11, 13, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Matuk (World Intellectual Property Organization (WIPO): WO 2011/028893) further in view of Lotecka (United States Patent Number: US 6,296,487) further in view of Simons et al. (United States Patent Application Publication Number: US 2010/0228596).
	As per claim 1, Hey teaches a computer-implemented method for providing interactive digital advertising within a browser executing on a user device, including:  (see abstract and paragraph 0026, Examiner’s note: presenting an ad and requiring the viewer to answer a question correctly about the ad before receiving the desired content, where this happens in the web page on a browser on a user’s computer environment).  
	Receiving a webpage, (see paragraphs 0024-0026, Examiner’s note: receiving webpages that include content). 
	the webpage including an article for display and a reference to an executable code component;  The executable code component receiving a visual digital advertisement;  The executable code component executing within the browser, in response to receiving the visual digital advertisement, transforming the received webpage to restrict access to a restricted portion of the article in the webpage and simultaneously display, within the browser, the visual digital advertisement and an unrestricted portion of the article, wherein the visual digital advertisement is displayed inline with the unrestricted portion of the article; (see paragraphs 0025-0026 and Figures 1-5, Examiner’s note: teaches a question feature in Hey of if a user answers a question correctly the webpage is coded so that the next chapter is delivered to him. If the visitor’s answer is incorrect a repeat of the current web page is instead delivered with a plea for the correct answer.  Additionally teaches that there could be multiple ads and questions and the web page can be coded to detect and reject responses to questions on the visitor’s computer without sending them to the server.  Figures 1-5 show examples of the question and answer feature, and that these can be presented in line).  
	The executable code component further transforming the webpage to simultaneously display, within the browser, an instruction relating to the displayed visual digital advertisement and a first plurality of possible responses to the instruction relating to the visual digital advertisement in the webpage within the browser, wherein the first plurality of displayed possible responses includes a correct response, that is obviously correct (see Figures 6 and paragraph 0028, Examiner’s note: obvious correct answer to how much does it cost to deliver roses with free delivery, $0 dollars). 
	and at least one incorrect response, that is obviously incorrect, to the displayed instruction, (see Figures 6 and paragraph 0028, Examiner’s note: obvious incorrect answer to how much does it cost to deliver roses with free delivery for example $8 or $6).
	 the instruction and the plurality of different responses and the correct response of the first plurality of displayed possible responses reinforce a message of the visual digital advertisement, and the visual digital advertisement, (see paragraphs 0012 and 0027, Examiner’s note: question focus especially upon those that ad particularly seeks to convey). 
	 the instruction relating to the displayed visual digital advertisement and the first plurality of possible responses are simultaneously displayed with the browser; (see Figure 2 and 6, Examiner’s note: digital ad, question, and possible responses simultaneously displayed). 
	The executable code component receiving selection of one of the first plurality of displayed possible responses from the user via the user device; The executable code component, in response to the executable code component determining that the selected response is the correct response, requesting at least a portion of the restricted portion of the article and receiving the portion of the restricted portion of the article in response to the request; The executable code component, in response to receiving the portion of the restricted portion of the article, transforming the webpage back to the received webpage and to simultaneously display the restricted and unrestricted portions of the article in the webpage within the browser such that an entirety of the article is displayed; (see paragraphs 0025-0026 and 0033, Examiner’s note: here teaches the user selecting an answer to the question.  Hey teaches that the online content may be separated into different webpages (see paragraphs 0025-0026) or alternatively one continuous stream (see paragraph 0033)). 
	 
	The executable code component further transforming the transformed webpage to replace the displayed instruction and the first plurality of possible responses when the executable code component determines that the selected response is one of the at least one incorrect response; and  The executable code component further transforming the transformed webpage to replace the displayed instruction and the first plurality of possible responses when the executable code component determines that the selected response is one of the at least one incorrect response; and The executable code component further transforming the transformed webpage to simultaneously display the instruction and the second plurality of possible responses to the instruction within the browser when the executable code component determines an incorrect response, wherein the second plurality of possible responses includes a correct response and at least one incorrect response to the displayed instruction (see paragraphs 0025-0026 and Figure 4, Examiner’s note: teaches what the system does or displays when a user answers a question correctly or incorrectly, in the incorrect response for example the system allows the user to try again).
	The cited prior art primary reference of Hey clearly teaches a paywall that uses advertising or more specifically an system where a user has to answer an advertising  question correctly before being granted access to requested web content, where the content can be material like a book or a webpage (see Figure 6 and paragraphs 0006, 0027, and 0033), however Hey does not expressly teach the known question and answer elements of (1) a plurality of different correct responses, that are correct, and selecting one of the plurality of different correct responses, (2) receiving and requesting a webpage from a server and receiving and requesting an advertisement from the server,(3) when answering incorrectly replacing the question with a hint for a correct response and an option to re-display the instruction with a second plurality of possible responses, (4) displaying the question and possible answers when a user inputs a selection of the option to re-display the instruction and the second plurality of possible responses, and the known advertising element of (5) after a user answers a question correctly hiding the ad or more specifically as recited in the claims to hide to displayed visual digital advertisement and the plurality of displayed possible responses.
	However, Matuk which is in the art of granting access to restricted content after a user answers a question relating to an advertisement correctly (see abstract) teaches ( 1) plurality of different correct responses, that are correct, and selecting one of the plurality of different correct responses (see paragraph 0023, Examiner’s note: attempt to verify their cognitive awareness of the advertisement by providing the at least one correct response.  If the user’s response is incorrect the old or a new advertisement may be presented) 
	And (2) receiving and requesting a webpage from a server and receiving and requesting an advertisement from the server (see claim 12 and paragraphs 0017-0018, Examiner’s note: receive webpages and advertisements from a computer like a server). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey with the aforementioned teachings from Matuk with the motivation of including commonly known elements like a question can have multiple correct or right answers (see Matuk paragraph 0023) and receiving content from a server (see Matuk claim 12 and paragraph 0017), when Hey practically teaches as much in that are multiple possible answers/alternatives to a given 
	Hey in view of Matuk does not expressly teach the known question and answer elements of (3) when answering incorrectly replacing the question with a hint for a correct response and an option to re-display the instruction with a second plurality of possible responses, (4) displaying the question and possible answers when a user inputs a selection of the option to re-display the instruction and the second plurality of possible responses and the known advertising element of (5) after a user answers a question correctly hiding the ad or more specifically as recited in the claims to hide to displayed visual digital advertisement and the plurality of displayed possible responses.
	However, Lotecka which is in the art of question and answer sessions online (see abstract and Figures 1-5) teaches (3) when answering incorrectly replacing the question with a hint for a correct response and an option to re-display the instruction with a second plurality of possible responses and (4) displaying the question and possible answers when a user inputs a selection of the option to re-display the instruction and the second plurality of possible responses (see column 3 lines 47-54, column 3 lines 65-column 4 lines 7, and Figures 1- 5, Examiner’s note: users answering multiple choice responses and being provided feedback so that they can answer again correctly). 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified Hey in view of Matuk with the aforementioned teachings from Lotecka with the motivation of providing a way of using a common element to draw attention to a user that a question answered was wrong, since they actively have to knowledge the incorrect answer, so that they can answer it 
	Hey in view of Matuk in view of Lotecka does not expressly teach the known advertising element of (5) after a user answers a question correctly hiding the ad or more specifically as recited in the claims to hide to displayed visual digital advertisement and the plurality of displayed possible responses.
	However, Simons which is in the art of making a user select a correct answer to an advertisement before allowing a user to proceed with content (see abstract and paragraphs 0017 and 0021) teaches (5) after a user answers a question correctly hiding the ad or more specifically as recited in the claims to hide to displayed visual digital advertisement and the plurality of displayed possible responses (see paragraphs 0017 and 0021, Examiner’s note: a user correctly answers an ad then the advertisement is removed from the interface allowing the consumer to begin to play or continue to play.  The removal of the advertisement teaches the consumer that when he or she is presented with a similar advertisement, the quickest way to remove the advertisement is to view the advertisement, understand the advertisement message, and provide a correct answer to the feedback question). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka with the aforementioned teachings from Simons et al. with the motivation of teaching the consumer that the quickest way to remove the advertisement is to view the ad, understand the ad, and provide the correct answer (see Simons et al. paragraph 0021 ), when requiring a user to view and respond to an ad in order to view content is known (see Hey paragraph 0025 and Figure 4).
	 
	As per claim 3, Hey teaches
	Wherein the visual digital advertisement, the instruction, and the first plurality of possible responses are displayed simultaneously (see Figure 2, Examiner’s note: Long-stem roses $15 dozen (free delivery!), the ad; What does it cost to deliver roses?, the instruction; and $8, $6, and $0 possible responses).
	As per claim 4, Hey teaches
	Displaying a second visual digital advertisement in the webpage within the browser after access to the article is provided (see paragraphs 0032-0033, Examiner’s note: providing ads based on time or at one or more points during the stream of material). 
	As per claim 5, Hey teaches
	Wherein the second visual digital advertisement replaces the display of the visual digital advertisement (see paragraphs 0032-0033, Examiner’s note: providing ads based on time or at one or more points during the stream of material).
	As per claim 6, Hey teaches
	Wherein the second visual digital advertisement is displayed at the end of the article (see paragraphs 0032-0033 and Figure 7B, Examiner’s note: providing ads based on time or at one or more points during the stream of material. Figure 7B additionally shows this ad at the end of chapter nine).
	As per claim 7, Hey teaches
	Wherein the visual digital advertisement, the instruction, the first plurality of possible responses and the unrestricted portion of the article are simultaneously displayed ( see Figure 2, note: Long-stem roses $15 dozen (free delivery!), the ad; 
	As per claim 8, Hey teaches
	Wherein the visual digital advertisement, the instruction, the first plurality of possible responses and the article are displayed within a same webpage (see Figure 2, note: Longstem roses $15 dozen (free delivery!), the ad; What does it cost to deliver roses?, the instruction; and $8, $6, and $0 possible responses).
	As per claim 9, Hey does not expressly teach wherein the visual digital advertisement comprises one or more graphics, videos, and/or an animations. 
	However, Matuk teaches wherein the visual digital advertisement comprises one or more graphics, videos, and/or an animations (see paragraphs 0010 and 0027, Examiner’s note: advertisement may include pictures or text or a combination or pictures and text). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka in view of Simons et al. with the aforementioned teachings from Matuk with the motivation of providing common features of known online advertisements (see Matuk paragraphs 0010 and 0027), when Hey teaches providing online advertisements to users (see Hey Figures 1 -5).
	As per claim 10, Hey teaches
	Wherein the first plurality of possible response are displayed as buttons (see Figure 2, Examiner’s note: buttons). 
	As per claim 11, Hey does not expressly teach Wherein the first plurality of possible responses are displayed within a drop-down box.
	However, Matuk n teaches Wherein the first plurality of possible responses are displayed within a drop-down box (see paragraph 0020, Examiner’s note: multiple choice selection from a drop down menu screen). 
	Before the effective filing date of the claimed invention it would have been obvious to
one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka in view of Simons et al.  with the aforementioned teachings from Matuk with the motivation of providing another commonly known computer feature for providing questions and answers to a user of a computer (see Matuk paragraph 0020), when Hey clearly teaches providing multiple choice computer question and answers to a user (see Hey Figures 1 -5).
	 
	As per claim 13, Hey teaches
	Wherein the visual digital advertisement is positioned in the webpage between the unrestricted portion of the article and the restricted portion of the article, (see Figure 2 and paragraph 0033, Examiner’s note: advertisement between chapters or during one or more points during the stream of material). 
	 and instructions are displayed between the visual digital advertisement and the first plurality of possible responses to the instruction (see Figure 4, note: Longstem roses $15 dozen (free delivery!), the ad; What does it cost to deliver roses?, the instruction; and $8, $6, and $0 possible responses).

	 
	As per claim 20, Hey teaches a computer implemented method for providing article and interactive digital advertising within a browser executing on a user device, the method including: (see paragraphs 0024-0026, Examiner’s note: teaches accessing content is granted through answering a question to an ad correctly). 
	Receiving a webpage and a visual digital advertisement, the webpage including a reference to executable code component and article comprising a first article portion and second article portion; (see paragraphs 0024-0026, Examiner’s note: teaches accessing content is granted through answering a question to an ad correctly).
	The executable code component executing within the browser, in response to receiving the visual digital advertisement, transforming the received webpage to restrict access to the second article potion and simultaneously display, within the browser, the first article portion, a visual digital advertisement, an instruction relating to the visual digital advertisement, and a first plurality of possible responses to the instruction relating to the visual digital advertisement in the webpage within the browser, wherein the displayed first plurality of possible responses includes a correct response, that is obviously correct, (see Figures 6 and paragraph 0028, Examiner’s note: obvious correct answer to how much does it cost to deliver roses with free delivery, $0 dollars).
	 and at least one incorrect response, that is obviously incorrect, (see Figures 6 and paragraph 0028, Examiner’s note: obvious incorrect answer to how much does it cost to deliver roses with free delivery, $8 or $6).
	wherein the instruction and the correct response of the first plurality of displayed possible responses reinforce a message of the visual digital advertisement, (see 
	wherein the visual digital advertisement, the instruction relating to the displayed visual digital advertisement and the first plurality of possible responses are simultaneously displayed within the browser, and wherein the visual digital advertisement is displayed inline with the first action portion; The executable code component, receiving, from an input device, selection of one of the first plurality of displayed possible responses; (see paragraphs 0025-0026 and Figures 1-5, Examiner’s note: teaches a question feature in Hey of if a user answers a question correctly the webpage is coded so that the next chapter is delivered to him. If the visitor’s answer is incorrect a repeat of the current web page is instead delivered with a plea for the correct answer.  Additionally teaches that there could be multiple ads and questions and the web page can be coded to detect and reject responses to questions on the visitor’s computer without sending them to the server.  Figures 1-5 show examples of the question and answer feature, and that these can be presented in line).  
	 
	The executable code component, in response to the executable code component determining that the selected response is the correct response, requesting at least a portion of the second article portion and receiving the portion of the second article portion in response to the request; and The executable code component, in response to receiving the portion of the second article portion, transforming the webpage back to the received webpage and simultaneously display the first article portion and the second article portion in the webpage within the browser such that an entirety of the article is displayed;  (see paragraphs 0025-0026 and 0033, Examiner’s note: here teaches the user selecting an answer to the question.  Hey teaches that the online content may be separated into different webpages (see paragraphs 0025-0026) or alternatively one continuous stream (see paragraph 0033)).
	The executable code component, upon determining that the selected response is one of the at least one incorrect response, further transforming the transformed webpage to replace the displayed instruction and the first plurality of possible responses when the executable code determines an incorrect response; and The executable code component, further transforming the transformed webpage to simultaneously display the instruction and the second plurality of possible responses to the instruction within the browser, wherein the second plurality of possible responses includes a correct response and at least one incorrect response to the displayed instruction  (see paragraphs 0025-0026 and Figure 4, Examiner’s note: teaches what the system does or displays when a user answers a question correctly or incorrectly, in the incorrect response for example the system allows the user to try again).
	The cited prior art primary reference of Hey clearly teaches a paywall that uses advertising or more specifically a system where a user has to answer an advertising question correctly before being granted access to requested web content, where the content can be material like a book or a webpage (see Figure 6 and paragraphs 0006, 0027, and 0033), however Hey does not expressly teach the known question and answer elements of (1) a plurality of different correct responses, that are correct, and selecting one of the plurality of different correct responses, (2) receiving and requesting a webpage from a server and receiving and requesting an advertisement from the server,(3) when answering incorrectly replacing the question with a hint for a correct response and an option to re-display the instruction and a second plurality of possible responses, (4) displaying the question and possible answers upon determining a selection of the option to re-display the instruction and the second plurality of possible responses, and the known advertising element of, and (5) after a user answers a question correctly hiding the ad or more specifically as recited in the claims to hide to displayed visual digital advertisement and the plurality of displayed possible responses.
	However, Matuk which is in the art of granting access to restricted content after a user answers a question relating to an advertisement correctly (see abstract) teaches ( 1) plurality of different correct responses, that are correct, and selecting one of the plurality of different correct responses (see paragraph 0023, Examiner’s note: attempt to verify their cognitive awareness of the advertisement by providing the at least one correct response.  If the user’s response is incorrect the old or a new advertisement may be presented) 
	And (2) receiving and requesting a webpage from a server and receiving and requesting an advertisement from the server (see claim 12 and paragraphs 0017-0018, Examiner’s note: receive webpages and advertisements from a computer like a server). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey with the aforementioned teachings from Matuk with the motivation of including commonly known elements like a question can have multiple correct or right answers (see Matuk paragraph 0023) and receiving content from a server (see Matuk claim 12 and paragraph 0017), when Hey practically teaches as much in that are multiple possible answers/alternatives to a given 
	Hey in view of Matuk does not expressly teach the known question and answer elements of (3) when answering incorrectly replacing the question with a hint for a correct response and an option to re-display the instruction and a second plurality of possible responses, (4) displaying the question and possible answers upon determining a selection of the option to re-display the instruction and the second plurality of possible responses, and the known advertising element of, and (5) after a user answers a question correctly hiding the ad or more specifically as recited in the claims to hide the displayed visual digital advertisement and the plurality of displayed possible responses.
	However, Lotecka which is in the art of question and answer sessions online (see abstract and Figures 1-5) teaches (3) when answering incorrectly replacing the question with a hint for a correct response and an option to re-display the instruction and a second plurality of possible responses and (4) displaying the question and possible answers upon determining a selection of the option to re-display the instruction and the second plurality of possible responses, (see column 3 lines 47-54, column 3 lines 65-column 4 lines 7, and Figures 1- 5, Examiner’s note: users answering multiple choice responses and being provided feedback so that they can answer again correctly). 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified Hey in view of Matuk with the aforementioned teachings from Lotecka with the motivation of providing a way of using a common element to draw attention to a user that a question answered was wrong, since they actively have to knowledge the incorrect answer, so that they can answer it 
	Hey in view of Matuk in view of Lotecka does not expressly teach the known advertising element of (5) after a user answers a question correctly hiding the ad or more specifically as recited in the claims to hide to displayed visual digital advertisement and the plurality of displayed possible responses.
	However, Simons which is in the art of making a user select a correct answer to an advertisement before allowing a user to proceed with content (see abstract and paragraphs 0017 and0021) teaches (5) after a user answers a question correctly hiding the ad or more specifically as recited in the claims to hide to displayed visual digital advertisement and the plurality of displayed possible responses (see paragraphs 0017 and 0021, Examiner’s note: a user correctly answers an ad then the advertisement is removed from the interface allowing the consumer to begin to play or continue to play.  The removal of the advertisement teaches the consumer that when he or she is presented with a similar advertisement, the quickest way to remove the advertisement is to view the advertisement, understand the advertisement message, and provide a correct answer to the feedback question). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka with the aforementioned teachings from Simons et al. with the motivation of teaching the consumer that the quickest way to remove the advertisement is to view the ad, understand the ad, and provide the correct answer (see Simons et al. paragraph 0021 ), when requiring a user to view and respond to an ad in order to view content is known (see Hey paragraph 0025 and Figure 4).

	 
	As per claim 22, Hey teaches
	Wherein the visual digital advertisement is positioned in the webpage between the first article portion and the second article portion, and the second article portion is simultaneously displayed in the first article portion upon the executable code component making the determination that the selected response is the correct response (see paragraph 0033, Examiner’s note: a stream of continuous material presented to a viewer). 
	Hey does not expressly teach (1) multiple correct responses in a multiple choice or more specifically as recited in the claims one of the plurality of different correct responses and (2) hiding the advertisement after it is correctly answered or done or more specifically as recited in the claims wherein the advertisement is hidden.
	However, Matuk teaches (1) multiple correct responses in a multiple choice or more specifically as recited in the claims one of the plurality of different correct responses and (see paragraph 0023, Examiner’s note: at least one correct response). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of
Lotecka in view of Simons et al. with the aforementioned teachings from Matuk with the motivation of including commonly known elements like question can have multiple correct or right answers (see paragraph 0023), when Hey practically teaches as much in that there are multiple possible answers/alternatives to a given question (see Hey Figure 2).
	Hey in view of Matuk in view of Lotecka does not expressly teach (2) hiding the advertisement after it is correctly answered or done or more specifically as recited in the claims wherein the advertisement is hidden.
wherein the advertisement is hidden (see
paragraphs 0017 and 0021, Examiner’s note: answering question on ad and the removal of the advertisement teaches the consumer that when he or she is presented with a similar advertisement, the quickest way to remove the advertisement is to view the advertisement, understand the advertisement message, and provide a correct answer to the feedback question). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka in view of Simons et al. with the aforementioned teachings from Simons et al. with the motivation of teaching the consumer that the quickest way to remove the advertisement is to view the ad, understand the ad, and provide the correct answer (see Simons et al. paragraph 0021 ), when requiring a user to view and respond to an ad in order to view content is known (see Hey paragraph 0025 and Figure 4).

	As per claim 24, Hey teaches
	Wherein the instruction in combination with the at least one correct response reinforce a message within the visual digital advertisement (see paragraphs 0012 , 0027, and Figure 4, Examiner’s note: ad may focus especially upon those the ad particularly seeks to convey and for example teaches you that the deliver is free and costs you zero dollars). 

	
s 2, 17-19, 21, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Matuk (World Intellectual Property Organization (WIPO): WO 2011/028893) further in view of Lotecka (United States Patent Number: US 6,296,487) further in view of
Simons et al. (United States Patent Application Publication Number: US 2010/0228596) further in view of Maggio et al. (United States Patent Application Publication Number: US 2008/0032277).

	As per claim 2 Hey in view of Matuk in view of Lotecka in view of Simons does not expressly teach the common question and answer element of Wherein the second plurality of possible responses are different from the first plurality of possible responses. 
	However, Maggio et al. which is in the art of multiple choice questions for ads (see title, abstract, and paragraph 0173) teaches the common question and answer element of Wherein the second plurality of possible responses are different from the first plurality of possible responses (see paragraphs 0172-0173, Examiner’s note: changing the second set of answers to cause a different answer in the second set of answers to comprise a correct answer to the question). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka in view of Simons et al. with the aforementioned teachings from Maggio et al. the motivation of using a known technique in multiple choice of changing the available answers (see Maggio et al. paragraphs 0172-173), when Hey teaches allowing a user to answer a multiple choice question multiple times (see Hey Figure 4).
	As per claim 17, Hey teaches a system including:  (see paragraphs 0025-0025, Examiner’s note: system). 
	A processor;  A display;  An input; and   Wherein the processor is communicatively coupled to the display, the input and is configured to: (see paragraphs 0025-0026, Examiner’s note: teaches a system where a user has to answer an advertisement question displayed on their computer correctly to be granted access to content). 
	Executing a browser application;  Receive a webpage the webpage, (see paragraphs 0024-0026, Examiner’s note: teaches a user’s computer browser and receiving a webpage). 
	The webpage including article for display and a reference to executable code component; and  Executing the executable code component within the browser to:  Receive a visual digital advertisement;  In response to receiving the visual digital advertisement, transforming the received webpage to restrict access to a restricted portion of the article in the webpage and simultaneously display, within the browser displayed on the display, the visual digital advertisement and an unrestricted portion of the article, wherein the visual digital advertisement is displayed inline with the unrestricted portion of the article; (see paragraphs 0025-0026 and Figures 1-5, Examiner’s note: teaches a question feature in Hey of if a user answers a question correctly the webpage is coded so that the next chapter is delivered to him. If the visitor’s answer is incorrect a repeat of the current web page is instead delivered with a plea for the correct answer.  Additionally teaches that there could be multiple ads and questions and the web page can be coded to detect and reject responses to questions 
	Further transforming the webpage to simultaneously display, within the browser, an instruction relating to the visual digital advertisement and a first plurality of possible responses to the instruction relating to the visual digital advertisement in the webpage within the browser, wherein the first plurality of displayed possible responses includes a correct response that is obviously correct, (see Figures 6 and paragraph 0028, Examiner’s note: obvious correct answer to how much does it cost to deliver roses with free delivery, $0 dollars).
	and at least one incorrect response, that is obviously incorrect, to the displayed instruction, (see Figures 6 and paragraph 0028, Examiner’s note: obvious incorrect answer to how much does it cost to deliver roses with free delivery, $8 or $6).
	 the instruction and the correct response of the first plurality of displayed possible responses reinforce a message of the visual digital advertisement, (see paragraphs 0012 and 0027, Examiner’s note: question focus especially upon those that ad particularly seeks to convey).
	and the visual digital advertisement, the instruction relating to the displayed visual digital advertisement and the first plurality of possible response are simultaneously displayed within the browser; (see Figure 2 and 6, Examiner’s note: digital ad, question, and possible responses simultaneously displayed).
	Receive, from the input, selection of one of the first plurality of displayed possible responses; In response to the executable code component determining that the selected response is the correct response, requesting at least a portion of the restricted portion of the article and receiving the portion of the restricted portion of the article in response to the request; In response to receiving the portion of the restricted portion of the article, transforming the webpage back to the received webpage and to simultaneously display the restricted and unrestricted portions of the article in the webpage with the browser such that an entirety of the article is displayed; 
(see paragraphs 0025-0026 and 0033, Examiner’s note: here teaches the user selecting an answer to the question.  Hey teaches that the online content may be separated into different webpages (see paragraphs 0025-0026) or alternatively one continuous stream (see paragraph 0033)).
	Further transforming the transformed webpage to replace the displayed instruction and the first plurality of possible responses when the executable code component determines that the selected response is one of the at least one incorrect response; and Further transforming the transformed webpage to simultaneously display the instruction and the second plurality of possible responses to the instruction and the second plurality of possible responses to the instruction within the browser when the executable code component determines an incorrect response, wherein the second plurality of possible responses includes a correct response and at least one incorrect response to the displayed instruction (see paragraphs 0025-0026 and Figure 4, Examiner’s note: teaches what the system does or displays when a user answers a question correctly or incorrectly, in the incorrect response for example the system allows the user to try again).
	The cited prior art primary reference of Hey clearly teaches a paywall that uses advertising or more specifically an system where a user has to answer an advertising a memory; wherein the processor is communicatively coupled to the memory and is configured to:,  the known question and answer elements of (2) a plurality of different correct responses, that are correct, and selecting one of the plurality of different correct responses,  (3) receiving and requesting a webpage from a server and receiving and requesting advertising from the server,  (4) when answering incorrectly replacing the question with a hint for a correct response and an option to re-display the instruction and a second plurality of possible responses, and (5) displaying the question and possible answers upon determining a selection of the option to re-display the instruction and the second plurality of possible responses, and the known advertising elements of (6) after a user answers a question correctly hiding the ad or more specifically as recited in the claims to hide the displayed visual digital advertisement and the plurality of displayed possible responses. 
	However, Matuk which is in the art of granting access to restricted content after a user answers a question relating to an advertisement correctly (see abstract) teaches ( 2) plurality of different correct responses, that are correct, and selecting one of the plurality of different correct responses (see paragraph 0023, Examiner’s note: attempt to verify their cognitive awareness of the advertisement by providing the at least one correct response.  If the user’s response is incorrect the old or a new advertisement may be presented) 
from a server and receiving  and requesting an advertisement from the server (see claim 12 and paragraphs 0017-0018, Examiner’s note: receive webpages and advertisements from a computer like a server). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey with the aforementioned teachings from Matuk with the motivation of including commonly known elements like a question can have multiple correct or right answers (see Matuk paragraph 0023) and receiving content from a server (see Matuk claim 12 and paragraph 0017), when Hey practically teaches as much in that are multiple possible answers/alternatives to a given question (see Hey Figure 2) and a web server can provide website information (see Hey paragraphs 0025-0026).
	Hey in view of Matuk does not expressly teach the known question and answer elements of (4) when answering incorrectly replacing the question with a hint for a correct response and an option to re-display the instruction and a second plurality of possible responses, (5) displaying the question and possible answers upon determining a selection of the option to re-display the instruction and the second plurality of possible responses, the known advertising element of (6) after a user answers a question correctly hiding the ad or more specifically as recited in the claims to hide to displayed visual digital advertisement and the plurality of displayed possible responses, and the known software storage elements of (1) a memory; wherein the processor is communicatively coupled to the memory and is configured to:,  
	However, Lotecka which is in the art of question and answer sessions online (see abstract and Figures 1-5) teaches (4) when answering incorrectly replacing the question with a hint for a correct response and an option to re-display the instruction and a second plurality of possible responses and (5) displaying the question and possible answers when a user inputs a selection of the option to re-display the instruction and the second plurality of possible responses (see column 3 lines 47-54, column 3 lines 65-column 4 lines 7, and Figures 1- 5, Examiner’s note: users answering multiple choice responses and being provided feedback so that they can answer again correctly). 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified Hey in view of Matuk with the aforementioned teachings from Lotecka with the motivation of providing a way of using a common element to draw attention to a user that a question answered was wrong, since they actively have to knowledge the incorrect answer, so that they can answer it correctly in the future (see Lotecka column 3 lines 47-54, column 3 lines 65- column 4 lines 7, and Figures 1-5), when providing a user notice that their answer was incorrect and allowing them to answer it again is known (see Hey Figure 4).
	Hey in view of Matuk in view of Lotecka does not expressly teach the known advertising element of (6) after a user answers a question correctly hiding the ad or more specifically as recited in the claims to hide to displayed visual digital advertisement and the plurality of displayed possible responses and the known software storage elements of (1) a memory; wherein the processor is communicatively coupled to the memory and is configured to: .
	However, Simons which is in the art of making a user select a correct answer to an advertisement before allowing a user to proceed with content (see abstract and paragraphs 0017 and0021) teaches (6) after a user answers a question correctly hiding to hide to displayed visual digital advertisement and the plurality of displayed possible responses (see paragraphs 0017 and 0021, Examiner’s note: a user correctly answers an ad then the advertisement is removed from the interface allowing the consumer to begin to play or continue to play.  The removal of the advertisement teaches the consumer that when he or she is presented with a similar advertisement, the quickest way to remove the advertisement is to view the advertisement, understand the advertisement message, and provide a correct answer to the feedback question). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka with the aforementioned teachings from Simons et al. with the motivation of teaching the consumer that the quickest way to remove the advertisement is to view the ad, understand the ad, and provide the correct answer (see Simons et al. paragraph 0021 ), when requiring a user to view and respond to an ad in order to view content is known (see Hey paragraph 0025 and Figure 4).
	Hey in view of Matuk in view of Lotecka in view of Simons et al. does not expressly teach the known software storage elements of (1) a memory; wherein the processor is communicatively coupled to the memory and is configured to:.
	However, Maggio et al. which is in the art of multiple choice questions for ads (see title, abstract, and paragraph 0173) teaches (1) a memory; wherein the processor is communicatively coupled to the memory and is configured to: (see paragraphs 0178, 0023, and 0040, Examiner’s note: can be software or hardware including computer executable software). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka. in view 
	As per claim 18, Hey teaches
	Further including a communications network and configured to transmit the visual digital advertisement and plurality of possible response to the processor (see paragraphs 0024-0026 and 0002, Examiner’s note: online ads and questions based on a user’s device, where the verification of whether a response to a question is correct is either performed on the user’s computer or the server).  
	As per claim 19, Hey teaches
	Wherein the system is further configured to transmit the article to the processor (see paragraphs 0024-0026 and 0002, Examiner’s note: online ads and questions based on a user’s device, where the verification of whether a response to a question is correct is either performed on the user’s computer or the server).  
	Hey does not expressly teach a server transmitting the content to the user.
	However, Matuk teaches a server transmitting the content to the user(see claim 12 and paragraphs 0017-0018, Examiner’s note: receive webpages and advertisements from a computer like a server).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view Matuk in view of Lotecka in view of Simons et al. in view of Maggio et al. with the aforementioned teachings from Matuk with the motivation of including commonly known elements like receiving content from a server (see  claim 12 and paragraphs 0017-0018), when Hey practically teaches as much in that a web server can provide website information (see Hey paragraphs 0025-0026).
	As per claim 21, Hey in view Matuk in view of Lotecka in view of Simons et al. does not expressly teach wherein the second plurality of possible responses are different from the first plurality of possible responses 
	However, Maggio et al. which is in the art of multiple choice questions for ads
(see title, abstract, and paragraph 0173) teaches wherein the second plurality possible responses are different from the first plurality of possible responses (see paragraphs 0172-0173, Examiner’s note: includes the step of changing the second set of answers to cause a different answer in the second set of answers to comprise a correct answer to the question). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka in view of Simons et al. with the aforementioned teachings from Maggio et al. the motivation of using a known technique in multiple choice of changing the available answers (see Maggio et al. paragraphs 0172-173), when Hey teaches allowing a user to answer a multiple choice question multiple times (see Hey Figure 4).
	As per claim 33, Hey teaches
	Wherein the executable code component within the browser is configured to transform the received webpage to restrict access to the restricted portion of the article and to simultaneously display the visual digital advertisement and the unrestricted portion of the article, and to transform the webpage to simultaneously display the restricted and the unrestricted portion of the article when the executable code component determines that the selected response is the correct response (see 
	Hey does not expressly teach ( 1) selecting one of the plurality of different correct responses
	However, Matuk which is in the art of granting access to restricted content after a user answers a question relating to an advertisement correctly (see abstract) teaches ( 1) selecting one of the plurality of different correct responses (see paragraph 0023, Examiner’s note: at least one correct response). 	
	Before the effective filing date of the claimed invention it would have been obvious
for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka in view of Simons et al.  with the aforementioned teachings from Matuk with the motivation of including commonly known elements like a question can have multiple correct or right answers (see Matuk paragraph 0023), when Hey practically teaches as much in that are multiple possible answers/alternatives to a given question (see Hey Figure 2) is known.



9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hey (United
States Patent Application Publication Number: US 2002/0046087) further in view of
Matuk (World Intellectual Property Organization (WIPO): WO 2011/028893) further in view of Lotecka (United States Patent Number: US 6,296,487) further in view of
Simons et al. (United States Patent Application Publication Number: US 2010/0228596) further in view of Tietzen et al. (United States Patent Application Publication Number: US 2009/0281871).
	As per claim 12, Hey teaches
	Wherein the first plurality of possible responses are displayed as a series of buttons (see Figure 2, Examiner’s note: buttons). 
	Hey in view of Matuk in view of Lotecka in view of Simons does not expressly teach for a question and answer displaying radio buttons. 
	However, Tietzen et al. which is in the art of online marketing and advertising (see abstract and paragraph 0166) teaches for a question and answer displaying radio buttons (see paragraphs 0144-0145, Examiner’s note: selection may be provided by radio button or a drop down menu). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka in view of Simons et al. with the aforementioned teachings from Tietzen with the motivation of providing another known computer question selection element (see Tietzen paragraphs 0144-0145), when computer selection elements for questions are known like buttons (see Hey Figure 2).


10.	Claims 14, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Matuk (World Intellectual Property Organization (WIPO): WO 2011/028893) further in view of Lotecka (United States Patent Number: US 6,296,487) further in view of
Simons et al. (United States Patent Application Publication Number: US 2010/0228596) further in view of Kronlund et al. (United States Patent Application Publication Number: US 2008/0071881).
	As per claim 14, Hey teaches
	Wherein, before display of the visual digital advertisement, a portion of the unrestricted portion of the article are initially displayed to the user on the device for a period of time, the restricted portion of the article being, at least, partially hidden and the hidden restricted portion of the article is displayed when the selected response is one of the correct response  (see paragraphs 0025 and 0032-0033, Examiner’s note: ads can be displayed based on time or a certain portion of the material). 
	Hey does not expressly teach (1) one of the plurality of different correct responses to a multiple choice question and (2) Wherein, before display of the visual digital advertisement, the restricted and unrestricted portions of the content are initially displayed to the user on the device for a period of time before the restricted portion of the content being, at least, partially hidden.
	However, Matuk which is in the art of granting access to restricted content after a user answers a question relating to an advertisement correctly (see abstract) teaches (1) one of the plurality of different correct responses to a multiple choice question (see paragraph 0023, Examiner’s note: at least one correct response)
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka in view of Simons et al. with the aforementioned teachings from Matuk with the motivation of including commonly known elements like a question can have multiple correct or right answers (see paragraph 0023), when Hey practically teaches as much in that are multiple possible answers/alternatives to a given question (see Hey Figure 2).
the restricted and unrestricted portions of the content are initially displayed to the user on the device for a period of time before the restricted portion of the content being, at least, partially hidden. 
	However, Kronlund et al. which is in the art of providing on line ads to a user viewing a website (see abstract) teaches(2) Wherein, before display of the visual digital advertisement, the restricted and unrestricted portions of the content are initially displayed to the user on the device for a period of time before the restricted portion of the content being, at least, partially hidden (see paragraphs 0022 and 0048, Examiner’s note: after a period of time, the advertisement will cover web content that had been previously loaded and displayed in the web browser, the advertisement can cover all or part of the screen). 
	
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka in view of Simons et al.  with the aforementioned teachings from Kronlund et al. with the motivation of providing a way to get the user interested in content before showing an ad and therefore making the ad more relevant to the user since they are already interested in the content (see Kronlund et al. paragraphs 0022 and 0048), when Hey practically suggests as much by teaching that the content can be a continuous stream of material like an ebook or a movie (see Hey paragraph 0033), trying to get a user to view an ad in order to keep reading content is known (see Hey Figure 6 and 

	As per claim 16, Hey teaches
	Wherein, before display of the visual digital advertisement, the executable code component initially displays a portion of the unrestricted portion of the article and the portion of the restricted portion of the article is hidden from display when the visual digital advertisement is displayed (see paragraphs 0025 and 0033, Examiner’s note: teaches users access restricted portions by answering the question correctly). 
	Hey in view of Matuk in view of Lotecka in view of Simons et al. does not expressly teach displaying content that is later blocked by an ad or more specifically as recited in the claims wherein, before display of the visual digital advertisement, the executable code component initially displays a portion of the restricted portion and a portion of the unrestricted portion of the content. 
	However, Kronlund et al. which is in the art of providing online ads to a user viewing
a website (see abstract) teaches displaying content that is later blocked by an ad or more specifically as recited in the claims wherein, before display of the visual digital advertisement, the executable code component initially displays a portion of the restricted portion and a portion of the unrestricted portion of the content(see paragraphs 0022 and 0048, Examiner’s note: after a period of time, the advertisement will cover web content that had been previously loaded and displayed in the web browser, the advertisement can cover all or part of the screen).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view 
	As per claim 23, Hey teaches
	Wherein, before display of the visual digital advertisement, the first article portion are initially displayed to the user on the device for a period of time the second article portion being, at least, partially hidden and the second article portion is displayed when the selected response is the correct response (see paragraphs 0025 and 0032-0033, Examiner’s note: teaches to gain access to a restricted portion a user must answer the question correctly, where restricted portions can be determined based on time or a section of content). 
	Hey does not expressly teach (1) one of the plurality of different correct responses to a multiple choice question and (2) Wherein, before display of the visual digital advertisement, the first portion and a portion of the second content portion are initially displayed to the user on the device for a period of time before the second content portion being, at least, partially hidden.
	However, Matuk which is in the art of granting access to restricted content after a user answers a question relating to an advertisement correctly (see abstract) teaches ( 1) one of the plurality of different correct responses to a multiple choice question ( see paragraph 0023, Examiner’s note: at least one correct response). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of
Lotecka in view of Simons et al. with the aforementioned teachings from Matuk with the motivation of including commonly known elements like an question can have multiple correct or right answers (see Matuk paragraph 0023), when Hey practically teaches as much in that are multiple possible answers/alternatives to a given question (see Hey Figure 2).
	Hey in view of Matuk in view of Lotecka in view of Simons et al. does not expressly teach (2) Wherein, before display of the visual digital advertisement, the first and second portions of the content are initially displayed to the user on the device for a period of time before the second portion of the content being, at least, partially hidden .
	However, Kronlund et al. which is in the art of providing on line ads to a user viewing
a website (see abstract) teaches (2) Wherein, before display of the visual digital advertisement, the first portion and a portion of the second content portion are initially displayed to the user on the device for a period of time before the second content portion being, at least, partially hidden(see paragraphs 0022 and 0048, Examiner’s note: after a period of time, the advertisement will cover web content that had been previously loaded and displayed in the web browser, the advertisement can cover all or part of the screen).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Lotecka in view of Simons et al.  with the aforementioned teachings from Kronlund et al. with the motivation of providing a way to get the user interested in content before .

11.	 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Matuk (World Intellectual Property Organization (WIPO): WO 2011/028893) further in view of Lotecka (United States Patent Number: US 6,296,487) further in view of Simons et al. (United States Patent Application Publication Number: US 2010/0228596)  further in view of Hendricks et al. (United States Patent Application Publication Number: US 2011/0153464).

	As per claim 15, Hey teaches
	Wherein the article comprises text (see Figures 2-5, Examiner’s note: text). 
	Hey in view of Matuk in view of Lotecka in view of Simons does not expressly teach and electronic content like books include pictures. 
	However, Hendricks et al. which is in the art of electronic book advertising (see abstract) teach and electronic content like books include pictures (see Figure 36 and paragraph 0298, Examiner’s note: Figure 36 is a screen of an electronic book and may include text or other types of information like graphics, pictures, or any type of multimedia information). 
. 
	
12.	 Claims 25, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Matuk (World Intellectual Property Organization (WIPO): WO 2011/028893)) further in view of Simons et al. (United States Patent Application Publication Number: US 2010/0228596) further in view of Hendricks et al. (United States Patent Application Publication Number: US 2011/0153464).


	As per claim 25, Hey teaches a system including: (see abstract and paragraph 0026, Examiner’s note: teaches for a user to receive access to content they must first answer a question correctly). 
	A processor;  A display;  An input device; Wherein the processor is communicatively coupled to the display, the input device and is configured to: (see paragraphs 0025-0026, Examiner’s note: teaches a system where a user has to answer an advertisement question displayed on their computer correctly to be granted access to content).
	Executing a browser application; (see paragraphs 0024-0026, Examiner’s note: teaches a user’s computer browser and receiving a webpage). 
Receive a webpage, the webpage including a reference to an executable code component and a first article portion of an article (see paragraphs 0025-0026 and Figures 1-5, Examiner’s note: teaches a question feature in Hey of if a user answers a question correctly the webpage is coded so that the next chapter is delivered to him. If the visitor’s answer is incorrect a repeat of the current web page is instead delivered with a plea for the correct answer.  Additionally teaches that there could be multiple ads and questions and the web page can be coded to detect and reject responses to questions on the visitor’s computer without sending them to the server.  Figures 1-5 show examples of the question and answer feature, and that these can be presented in line).  
	including text (see Figures 2-5, Examiner’s note: text). 
	 
	Executing the executable code component within the browser to: In response to receiving a visual digital advertisement transforming the received webpage to simultaneously display, within the browser, the first article portion, the visual digital advertisement below the first article portion, an instruction relating to the visual digital advertisement below the digital advertisement, and a first plurality of possible responses to the instruction relating to the visual digital advertisement below the instruction, wherein the displayed first plurality of possible responses includes a correct response, that is obviously correct, (see Figures 6 and paragraph 0028 and 0032-0032, Examiner’s note: obvious correct answer to how much does it cost to deliver roses with free delivery, $0 dollars.  Paragraphs 0032-0033 teach the ad can be placed at different times or location within content).
	and at least one of the displayed first plurality of possible responses is an incorrect response, that is obviously incorrect, (see Figures 6 and paragraph 0028, Examiner’s note: obvious incorrect answer to how much does it cost to deliver roses with free delivery, $8 or $6).
	wherein the visual digital advertisement is displayed inline with the first article portion, (see paragraphs 0025-0026 and Figures 1-5, Examiner’s note: teaches a question feature in Hey of if a user answers a question correctly the webpage is coded so that the next chapter is delivered to him. If the visitor’s answer is incorrect a repeat of the current web page is instead delivered with a plea for the correct answer.  Additionally teaches that there could be multiple ads and questions and the web page can be coded to detect and reject responses to questions on the visitor’s computer without sending them to the server.  Figures 1-5 show examples of the question and answer feature, and that these can be presented in line).  
	and the instruction and the correct response of the first plurality of displayed possible responses reinforce a message of the visual digital advertisement; (see paragraphs 0012 and 0027, Examiner’s note: question focus especially upon those that ad particularly seeks to convey).
	Receive, from the input device, selection of one of the first displayed possible responses; and Upon determining that the selected response is one of the correct response, request, second article portion of the article, receive the second article portion, and transform the received webpage and to simultaneously display the first article portion and the second article portion below the first article portion in the webpage within the browser, wherein the first article portion and the second article portion in the webpage are simultaneously displayed in their entirety upon determining that the selected response is one of the plurality of correct responses (see paragraphs 0025 and 0032-0033, Examiner’s note: teaches displaying content to the user after a user successfully answers an advertising question). 
	The cited prior art primary reference of Hey clearly teaches a paywall that uses advertising or more specifically an system where a user has to answer an advertising question correctly before being granted access to requested web content, where the content can be material like a book or a webpage (see Figure 6 and paragraphs 0006, 0027, and 0033), however Hey does not expressly teach the known software storage elements of (1) a memory; Wherein the processor is communicatively coupled to the memory, and is configured to: , the known question and answer elements of (2) a plurality of different correct responses in a multiple choice question and selecting one of the plurality of different correct responses, (3) receiving and requesting a webpage from a server and receive and requesting an advertisement from the server, the known advertising element of (4) after a user answers a question correctly hiding the ad or more specifically as recited in the claims to hide the displayed visual digital advertisement and without displaying the visual digital advertisement, the instruction, and the first plurality if possible responses, and (5) and the known displayed content element of an article includes an image.
	However, Matuk which is in the art of granting access to restricted content after a user answers a question relating to an advertisement correctly (see abstract) teaches (2) a plurality of different correct responses in a multiple choice question and selecting one of the plurality of different correct responses, (see paragraph 0023, Examiner’s 
	And (3) receiving and requesting a webpage from a server and receive and requesting an advertisement from the server,  (see claim 12 and paragraphs 0017-0018, Examiner’s note: receive webpages and advertisements from a computer like a server). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey with the aforementioned teachings from Matuk with the motivation of including commonly known elements like a question can have multiple correct or right answers (see Matuk paragraph 0023) and receiving content from a server (see Matuk claim 12 and paragraph 0017), when Hey practically teaches as much in that are multiple possible answers/alternatives to a given question (see Hey Figure 2) and a web server can provide website information (see Hey paragraphs 0025-0026).
	Hey in view of Matuk does not expressly teach the known question and answer elements of (1) a memory; Wherein the processor is communicatively coupled to the memory, and is configured to: , the known advertising element of (4) after a user answers a question correctly hiding the ad or more specifically as recited in the claims to hide the displayed visual digital advertisement and without displaying the visual digital advertisement, the instruction, and the first plurality if possible responses, and (5) and the known displayed content element of an article includes an image:,  
	
to hide the displayed visual digital advertisement and without displaying the visual digital advertisement, the instruction, and the first plurality if possible responses, (see paragraphs 0017 and 0021, Examiner’s note: a user correctly answers an ad then the advertisement is removed from the interface allowing the consumer to begin to play or continue to play.  The removal of the advertisement teaches the consumer that when he or she is presented with a similar advertisement, the quickest way to remove the advertisement is to view the advertisement, understand the advertisement message, and provide a correct answer to the feedback question). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk with the aforementioned teachings from Simons et al. with the motivation of teaching the consumer that the quickest way to remove the advertisement is to view the ad, understand the ad, and provide the correct answer (see Simons et al. paragraph 0021 ), when requiring a user to view and respond to an ad in order to view content is known (see Hey paragraph 0025 and Figure 4).
	Hey in view of Matuk in view of Simons et al. does not expressly teach the known software storage elements of (1) a memory; Wherein the processor is communicatively coupled to the memory, and is configured to: , the known advertising element of and (5) and the known displayed content element of an article includes an image:
	However, Hendricks which is in the art of electronic book advertising (see abstract) teaches (1) a memory; wherein the processor is communicatively coupled to the memory and is configured to: (see paragraphs 0080-0081 and claim 13, Examiner’s: computer memory). 
	(5) and the known displayed content element of an article includes an image(see Figure 36 and paragraph 0298, Examiner’s note: Figure 36 is a screen of an electronic book and may include text or other types of information like graphics, pictures, or any type of multimedia information). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Simons et al.  with the aforementioned teachings from Henricks et al. with the motivation of including a commonly known element in books or electronic content of pictures (see Hendricks paragraph 0298 and Figure 36) as well as stored software performing the functions (see Hendricks paragraphs 0080-0081 and claim 13), when providing books and videos to user (see Hey paragraph 0033) and software performing the functions are both known (see Hey paragraphs 0026)
	As per claim 29, Hey teaches
	wherein the processor executing the executable code component is further configured to: upon determining that the selected response is the incorrect response, control the display to display the plurality of possible responses (see paragraphs 0025 and Figure 4, Examiner’s note: teaches allowing the user to answer a question when the user answers a question previously wrong). 
	Hey does not expressly teach in response to an incorrect response change or
randomize the plurality of possible responses.
Matuk does teach in response to an incorrect response change or
randomize the plurality of possible responses (see paragraph 0023, Examiner’s note: new or same advertisement presented after the user answered the previous one incorrect). 
	Before the effective filing date of the claimed invention it would have been
obvious to one of ordinary skill in the art to have modified Hey in view of Matuk al. in view of Simons et al. in view of Hendricks with the aforementioned teachings from Matuk with the motivation of providing a way to provide a user another question when the user answers it incorrectly (see Matuk paragraph 0023), when Hey clearly teaches that users are given another shot at answering a question to gain access to the information they want (see Hey paragraph 0025 and Figure 4).
	As per claim 30, Hey teaches
	wherein the processor is further configured to track user interaction with first plurality of responses and provide analytics based on the tracked user interaction with the first plurality of responses (see paragraphs 0035-0037 and claims 13-15, Examiner’s note: tracking interactions).
	As per claim 31, Hey teaches
	the first article portion and the second article portion are simultaneously displayed within the webpage in their entirety (see paragraph 0033, Examiner’s note: a continuous material like a book).
	Hey does not expressly teach (1) Wherein after receiving the second article portion from the server, and (2) without displaying the visual digital advertisement, the instruction relating to the visual digital advertisement, and the first plurality of possible responses
	However, Matuk teaches (2) Wherein after receiving the second article portion from the server, (see claim 12 and paragraphs 0017-0018, Examiner’s note: receive webpages and advertisements from a computer like a server). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Simons et al. in view of Hendricks with the aforementioned teachings from Matuk with the motivation of receiving content from a server (see Matuk claim 12 and paragraph 0017), when Hey practically teaches as much in that Hey teaches a web server can provide website information (see Hey paragraphs 0025-0026).
	Hey in view of Matuk does not expressly teach (1) without displaying the visual digital advertisement, the instruction relating to the visual digital advertisement, and the first plurality of possible responses
	However, Simons which is in the art of making a user select a correct answer to an advertisement before allowing a user to proceed with content (see abstract and paragraphs
0017 and 0021) teaches (1) without displaying the visual digital advertisement, the instruction relating to the visual digital advertisement, and the first plurality of possible responses (see paragraphs 0017 and 0021, Examiner’s note: answer a question correctly. The removal of the advertisement teaches the consumer that when he or she is presented with a similar advertisement, the quickest way to remove the advertisement is to view 
	Before the effective filing date of the claimed invention it would have been obvious
for one of ordinary skill in the art to have modified Hey in view of Matuk al. in view of Simons et al. in view of Hendricks with the aforementioned teachings from Simons with the motivation of teaching the consumer that the quickest way to remove the advertisement is to view the ad, understand the ad, and provide the correct answer (see Simons et al. paragraph 0021 ), when requiring a user to view and respond to an ad in order to view content is known (see Hey paragraph 0025 and Figure 4).


13.	 Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Matuk (World Intellectual Property Organization (WIPO): WO 2011/028893) further in view of Simons et al. (United States Patent Application Publication Number: US 2010/0228596)  further in view of Hendricks et al. (United States Patent Application Publication Number: US 2011/0153464) further in view of Lotecka (United States Patent Number: US 6,296,487).

	As per claim 27, Hey teaches
	wherein the processor executing the executable code component is further configured to: upon determining that the selected response is the incorrect response, control the display to display instruction relating to the visual digital advertisement and to display the plurality of possible responses to the instruction relating to the visual digital advertisement (see paragraphs 0025-0026 and Figure 4, Examiner’s note: 
	Hey does not expressly teach (1) upon determining that the selected response is the incorrect response, control the display to replace the plurality of possible responses with a hint to the instruction relating to the content (2) and an option to display the plurality of possible responses to the instruction relating to the content.
	However, Matuk teaches (2) and an option to display the plurality of possible responses to the instruction relating to the content (see paragraph 0023, Examiner’s note: here the system has the option to display the first ad again or replace with a different ad). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Matuk in view of Simons et al. in view of Hendricks with the aforementioned teachings from Matuk the motivation of providing a way for the system to select whether to provide the user a new advertisement or the original advertisement again (see Matuk paragraph 0023), when Hey teaches a user answering a question multiple times to receive content and there can be multiple questions (see Hey Figure 2, 4, and paragraphs 0025 and 0033).
	Hey in view of Matuk in view of Simons et al. in view of Hendricks does not expressly teach (1) upon determining that the selected response is the incorrect response, control the display to replace the plurality of possible responses with a hint to the instruction relating to the content. 
	However, Lotecka teaches (1) upon determining that the selected response is the incorrect response, control the display to replace the plurality of possible responses with a hint to the instruction relating to the content ((see column 3 lines 47-54, column 3 lines 65-column 4 lines 7, and Figures 1-5, Examiner’s note: users answering multiple choice responses and being provided feedback so that they can answer again correctly).
	Before the effective filing date of the claimed invention it would have been
Hey in view of Matuk in view of Simons et al. in view of Hendricks with the aforementioned teachings from Lotecka with the motivation of providing a way of using a common element to draw attention to a user that a question answered was wrong, since they actively have to knowledge the incorrect answer, so that they can answer it correctly in the future (see Lotecka column 3 lines 47-54, column 4 lines 65-column 4 lines 7, and Figures 1-5), when providing a user notice that their answer was incorrect and allowing them to answer it again is known (see Hey Figure 4).
	

14.	 Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Matuk (World Intellectual Property Organization (WIPO): WO 2011/028893) further in view of Simons et al. (United States Patent Application Publication Number: US 2010/0228596)  further in view of Hendricks et al. (United States Patent Application Publication Number: US 2011/0153464)  further in view of Shuhy et al. (United States Patent Application Publication Number: US 2008/0281704). 

	As per claim 28,  Hey teaches
	wherein the plurality of possible responses include a incorrect response (see paragraph 0025, Examiner’s note: teaches an incorrect answer). 
	Hey in view of Matuk in view of Simons et al. in view of Hendricks does not expressly teach multiple choice question can include a single incorrect choice.

Shuhy et al. teaches a multiple choice question can include a single incorrect choice (see paragraph 0061, Examiner’s note: at least one incorrect answer to a question). 
	Before the effective filing date of the claimed invention it would have been obvious
for one of ordinary skill in the art to have modified Hey in view of Matuk in view of in view of Simons et al. in view of Hendricks with the aforementioned teachings from Shuhy et al. with the motivation of providing a common way to include a known feature in a multiple choice question that there can be one wrong answer (see Shuhy et al. paragraph 0061), when Hey teaches multiple choice questions with wrong answers (see Hey Figure 2).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Power et al. (United States Patent Application Publication Number:
US 2001/0049661) teaches a system for granting access to a cite based on a user entering a word or phrase of a sponsor (see abstract and Figure 2)
	b. 	Werkhoven (United States Patent Application Publication Number:
US 2005/0096983) blocking webpage content after a certain period of time with ads (see abstract)
	c. 	Kraft et al. (United States Patent Application Publication Number: US
2009/0210937) providing access to content through captcha advertising (see abstract)
	d. 	Google Launches Consumer Surveys dated 3/29/2012 - teaches about requiring a user to answer a multiple choice question before being provided access to content ( see pages 1 -2)
Hamzy et al. (United States Patent Number: US 6,636,247) embedding the control for the display of another webpage in the advertisement where the advertisement can include a Q&A (see abstract and Figure 8) 
	f. 	Nixon (United States Patent Application Publication Number: US 2004/0044697) teaches an electronic book can include text and associated pictures (see paragraph 0030) 
	g. 	Hu et al. (United States Patent Application Publication Number: US 2007/0124201) teaches for a user to access content can be unduly restricted by solutions that require a user to answer a series of questions related to the details of advertisements (e.g. “contextually-related” questions). 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621